Title: Aaron Hill to Thomas Jefferson, 24 May 1810
From: Hill, Aaron
To: Jefferson, Thomas


          
            Sir,
             
                     Boston 
                     May 24. 1810
          
            I have taken the liberty to send you a political sermon entitled “A Discourse delivered at Cambridge April 8. 1810 in the hearing of the University by David Osgood D,D, Pastor of the Church in Medford.”
          This discourse which is composed chiefly of newspaper calumnies, & which substitutes federal prints for the gospel both Bible as rule of faith & practice, appears from its title page to have been published under the auspices of the University, this, I hope however for their honor they will disavow;
			 its author is a man of high standing in
			 the
			 ranks of federalism; he has called on his hearers to witness his great candor; he has
			 said “If a single assertion should escape me which is not true, I pledge myself on conviction, to recal it as publicly as it may be made”: This appearance of candor I am about to test: For this
			 purpose I request your aid in furnishing me with such evidence of some of the misrepresentations as you can, without giving yourself too much trouble, and in pointing to such 
                  the sources from which I can obtain such others as you shall deem necessary to my purpose.
          I take the liberty to mention some instances which relate to subjects which have passed more immediately under your cognizance: In the 15th page beginning at the 12th line: In the 19th page beginning at 24th line: In the 27th page in the 1st line & on, and in the 34 page 16th, 17th, & 18th lines.
          Of the gross misrepresentation of the tarring and feathering at Baltimore I have in my possesion proofs sufficient to convince any honest enquirer after truth, and if the impression on my mind is correct, a letter of Colo Munroe to yourself which has been published, (a copy of which I cannot now obtain) would force conviction on the mind of the Revd Partizan that in one instance at least his assertion has not truth for its support.
          My belief that you will take pleasure in correcting error wherever it 
                  may exists & in communicating happiness to your fellow men wherever they may be situated, is the only apology I offer for the trouble I give you; the same belief induces me to request that any communications you may think fit to favour me with, may be directed to me as Postmaster at Boston.
          
            I have the Honor to be With sentiments of high Respect Your most Obdt Servt
            
                  Aa Hill
          
        